Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-22-1996

United States v. Maurello
Precedential or Non-Precedential:

Docket 95-5109




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"United States v. Maurello" (1996). 1996 Decisions. Paper 238.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/238


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                           ----------

                          No. 95-5109

                           ----------

                    UNITED STATES OF AMERICA

                               v.

                        ARTHUR MAURELLO,
                                   Appellant

                           ----------

         On Appeal from the United States District Court
                 for the District of New Jersey
                   (D.C. Criminal No. 94-438)

                           ----------

                    Argued November 20, 1995

                     BEFORE: BECKER, SAROKIN
                  and WELLFORD,2 Circuit Judges

                           ----------

               (Opinion filed February 22, l996)

Brian P. Reilly, Esq. (ARGUED)
Office of Federal Public Defender
22 South Clinton Avenue
Station Plaza #4, 4th Floor
Trenton, NJ 08609

               Attorney for Appellant


Kevin McNulty, Esq. (ARGUED)
Office of United States Attorney
970 Broad Street

2
 Honorable Harry W. Wellford, United States Court of Appeals for
           the Sixth Circuit, sitting by designation.


                               1
Room 502
Newark, NJ     07102

                    Attorney for Appellee
                                 ----------

                               OPINION OF THE COURT

                                     ----------

SAROKIN, Circuit Judge:


      Defendant, a disbarred lawyer, was convicted of mail fraud

by virtue of his unauthorized practice of law.                      The gross amount

of fees he received from his clients was used to calculate the

loss caused by his fraud, and in turn, the sentence to be imposed

under   the   guidelines.         With      some    reluctance       because       of   the

conduct     involved,     we     conclude        and     agree     with     defendant's

contention that fees paid by those who received satisfactory

services are not to be included in determining the measurement of

loss from his fraudulent scheme.                 In addition, we remand to the

district court for factual findings as to whether defendant's

self-professed       dissatisfied      clients         suffered     actual      financial

loss as a result of his scheme, and if so, in what amount.

      Because defendant utilized his special skills as an attorney

in   procuring      clients,    we    conclude      that    imposing        a   two-point

upward adjustment for using a special skill in the commission of

the offense was warranted.

      Finally,      we   vacate       and       remand     with     respect       to    the

restitution imposed for the reasons hereinafter set forth.

      After pleading guilty to mail fraud and credit card fraud,

defendant     was    sentenced       pursuant      to    the      Federal       Sentencing



                                            2
Guidelines to two concurrent prison terms of thirty-six months

each, to be followed by three years of supervised release.                               In

addition, he was ordered to pay $25,000 in restitution on each

charge.     The    issues     presented         for    review    are      threefold:      1)

whether the district court properly calculated the amount of loss

caused by defendant's mail fraud for purposes of guideline §

2F1.1; 2) whether the district court erred in imposing a two-

point upward adjustment to defendant's base offense level on the

ground that he abused a position of trust and/or used a special

skill to significantly facilitate the commission or concealment

of either offense; and 3) whether the district court erred in

ordering defendant to pay $50,000 restitution ($25,000 on each

count).    We will affirm in part, reverse in part, and remand in

part to the district court for further findings of fact.

                                           I.

                                 A. Mail Fraud

     Arthur Maurello was admitted to the New Jersey State Bar in

1976.     From    1976   to    1990,   he       practiced       as    a     licensed    solo

practitioner.      In 1988, however, an ethics complaint was filed

against    him.      The      Disciplinary        Review        Board       conducted    an

investigation     and    found    that      Mr.       Maurello       had,    among     other

things, fraudulently obtained credit cards in the name of his

former wife and tampered with a witness in the course of the

ethics    investigation.         In   re   Maurello,       121 N.J. 466,    478-79

(1990).     As a result, on October 26, 1990, Mr. Maurello was

permanently disbarred by the New Jersey Supreme Court.                          Id.




                                           3
     In     1989,     apparently    in       anticipation     of     his    possible

disbarment, defendant took steps to set up a law practice under

an assumed name.        From the New Jersey Lawyer's Diary, defendant

selected the names of two members of the New Jersey Bar who no

longer practiced law: Robert Burdette and Alan Jeffrey Miller.

Although the facts are not clear from the record, it appears that

defendant acquired personal information about Burdette by "simple

inquiry to the Bar," and about Miller by calling a toll-free

information line provided to the public by the California Bar.

Defendant      used   this   information       to   obtain   driver's      licenses,

credit cards and social security cards under the assumed names.

     In    1989,      defendant    briefly      established    a     law    practice

entitled "Bell and Burdette."            It is unclear whether or to what

extent    he     actually    practiced       under    this    name.        He   then

reactivated Miller's license to practice law, establishing a law

firm under the name "Alan Jeffrey Miller Chartered" in 1990.                      He

hired    staff    and   associates,      and    provided     legal    services    to

hundreds of clients.

                             B. Credit Card Fraud

     From 1988 until December 1991, defendant engaged in a scheme

to commit credit card fraud.          Drawing on biographical information

gleaned from obituaries, he obtained birth certificates, death

certificates, and other information on at least twelve different

individuals3 from public records.              He then ran credit checks and


3
The Presentence Investigation Report alleges that appellant
obtained credit cards in the names of approximately twenty-eight
different people. Appellant contends that the correct number is

                                         4
obtained driver's licenses under the assumed names.                   Finally, he

applied    for   and   received    credit     cards,    on   which     he   charged

approximately $230,000 worth of merchandise.

                                       II.

      In 1994, a U.S. Postal Inspector filed a criminal complaint

in   the   District    of   New   Jersey     which    charged   that    defendant

committed mail fraud in connection with his unauthorized law

practice. Defendant waived indictment in open court, and a six-

count Information was filed against him.               The Information charged

defendant with five counts of mail fraud in violation of 18

U.S.C. §§ 1341 and 1342 and one count of credit card fraud in

violation of 18 U.S.C. §§ 1029 and 1022.

      Defendant pled guilty to Count 1 (mail fraud) and Count 6

(credit card fraud).        The district court sentenced him as stated

above.

                              III. Jurisdiction

      The district court had jurisdiction pursuant to 18 U.S.C.

§3231.     We have appellate jurisdiction pursuant to 28 U.S.C. §

1291 and 18 U.S.C. 3742.

                            IV. Standard of Review

      Our review of the district court's interpretation of "loss"

for purposes of § 2F1.1 is plenary.             United States v. Badaracco,

954 F.2d 928 (3d Cir. 1992).

      The appropriate standard of review of a district court's

decision regarding the applicability of an adjustment under the

twelve.   The     court     accepted   the    lower    number   for    sentencing
purposes.


                                       5
Guidelines "depends on the mixture of fact and law necessary to

that court's determination."            United States v. Bierley, 922 F.2d
1061, 1064 (3d Cir. 1990).               If the decision is "essentially

factual," we apply a clearly erroneous standard.                    Id.     If the

claimed error is legal, however, we review the district court's

decision de novo.         Id.

     We    review    a    district    court's   restitution       order    under     a

bifurcated standard: plenary review as to whether restitution is

permitted    by     law,        and   abuse    of    discretion     as     to      the

appropriateness      of    the    particular    award.        United     States     v.

Hunter, 52 F.3d 489, 492 (3d Cir. 1995).

                                      IV. Discussion

               A. Loss Calculation on Mail Fraud Count

     Defendant was sentenced pursuant to § 2F1.1 of the Federal

Sentencing Guidelines, which governs sentencing for fraud.                       Under

that guideline, the offense level for sentencing purposes is

based in part on the amount of "loss" due to the fraud, with

higher losses resulting in higher sentences.                   The issue here is

whether money paid by clients for apparently satisfactory legal

services performed by an unlicensed attorney is considered part

of the "loss" from the attorney's fraudulent acts for purposes of

§ 2F1.1.

     The    Presentence         Investigation       Report    ("PSR")     took     the

position that only fees paid by dissatisfied clients should be

considered in calculating loss.               To compute the monetary loss

from the mail fraud, the probation office sent letters to all

known   clients     of    defendant's    unauthorized        practice,    inquiring


                                         6
whether they considered themselves victims or believed themselves

entitled to restitution.                 From approximately 225 letters, the

probation office received ninety-seven responses.                         Seventy of

those    who      responded      expressed       satisfaction    with     defendant's

services, while twenty-seven stated that they were dissatisfied

with the legal services they received and requested their money

back.       The    fees   paid     by    those   twenty-seven    persons    totalled

approximately $62,000.              The probation office recommended that

figure to the court as the total loss from defendant's unlicensed

practice.

      At the sentencing hearing, both sides challenged the PSR's

loss computation.          Defendant argued that loss should be zero,

because his clients received the legal services for which they

paid.     The government, on the other hand, argued that the loss

should include the gross total of all fees paid to defendant

during the period of his illegitimate practice, on the theory

that none of defendant's clients received that for which they had

paid: the services of a licensed attorney.

      The      district    court        accepted   the     government's    argument,

reasoning that "[n]o client would have paid any money had he or

she known the defendant assumed the identity of another person,

did not have a license to practice law."                     App. 598.     The court

concluded that since all of the clients "paid . . . the defendant

for something the defendant could never provide . . . , every

dollar that they paid was a loss."                 Id.     Adding together all of

the     fees    received      by    the    firm,    less    those   fees    paid   to




                                            7
defendant's partner, the court calculated the total loss from

defendant's mail fraud scheme to be $428,902.

                                              1.

      In determining the way in which loss should properly be

measured    in    this   case,     we       look      first       to    the    Guidelines       and

Commentary thereto.         The Commentary to § 2F1.1 defines loss as

"the value of the money, property, or services unlawfully taken."

Commentary,      App.    Note    7.         The      loss    calculation           need   not   be

precise;    the    guidelines         require         only    a    "reasonable        estimate"

based on the information available. Id. at Note 8.
     This estimate, for example, may be based on the
     approximate number of victims and an estimate of the
     average loss to each victim, or on more general
     factors, such as the nature and duration of the fraud
     and the revenues generated by similar operations. The
     offender's gain from committing the fraud is an
     alternative estimate that ordinarily will underestimate
     the loss.


Id.
      The Commentary to § 2F1.1 then refers the reader to the

Commentary to § 2B1.1 for a fuller discussion of loss valuation.
Section 2B1.1 is the guideline for larceny, embezzlement, and

theft.     The Commentary to § 2B1.1 emphasizes the amount taken

from the victims as the primary measure of loss: "The value of

the   property     stolen       plays       an       important         role   in    determining

sentences for theft and other offenses involving stolen property

because it is an indicator of both the harm to the victim and the

gain to the defendant."           § 2B1.1, Background, ¶ 1.

      Although the fraud guideline's cross-reference to the theft

guideline    suggests      that       the    same       measurement           of   loss--amount


                                                 8
taken--should be used in both cases, this court has "decline[d]

to impose an identical [loss valuation] analysis for theft and

fraud crimes in all cases."        United States v. Kopp, 951 F.2d 521,

529 (3d Cir. 1991).        Because our analysis in Kopp is crucial to

an understanding of subsequent Third Circuit case law, we will

discuss it in some detail.

      At the outset, we looked to the legislative purpose behind

the guidelines. We reasoned that
     [m]echanical application of the theft guideline in
     fraud cases would frustrate the legislative purpose of
     the guidelines and contravene the specific language of
     the Commission.   The sentencing guideline system was
     designed to sentence similarly situated defendants
     similarly; basing all fraud sentences on a simple
     'amount taken' rule without regard to actual or
     intended harm would contravene that purpose.


Id.   (emphasis   added).     It   is       important   to   note   that,   while

'amount taken' and 'actual harm' are often the same thing, there

are circumstances in which the amount taken from the victims

understates or overstates the actual harm done--for example, when

the perpetrator returns to the victims all or part of that which
was actually taken from them, thus reducing their actual loss

without   altering   the    amount      originally      taken.      Because   the

potential for amount taken to misstate loss is greater in fraud

cases, which are generally not based on a straightforward taking

of property, we concluded our legislative purpose analysis by

stating that "we think it plain that actual harm is generally

relevant to the proper sentence" for fraud.              Id.

      Next, we stated that "a detailed analysis of the entire

fraud guideline Commentary" supports our conclusion.                  Id.      We


                                        9
reasoned that the language of the cross-reference itself "does

not say that the definitions of 'loss' for theft and fraud crimes

are identical, just that '[v]aluation of loss is discussed in the

Commentary to §2B1.1 . . . .'"    Id.    Whereas the theft guideline

simply makes amount taken from the victim the preferred measure

of loss, we noted that the fraud guideline requires a "slightly .

. . more complicated" analysis: (1) actual loss is the baseline

measure for fraud, but (2) if either "probable" or "intended"

loss is reasonably calculable and higher than actual loss, then

it should be used instead.      Id. (citing Commentary to § 2F1.1,

App. Note 7).4 We   therefore    concluded   that   (1)   the      fraud

guideline defines loss primarily as "the amount of money the

victim has actually lost (estimated at the time of sentencing),

not the potential loss as measured at the time of the crime,"

Kopp, 951 F.2d at 536 (emphasis added); and (2) "the 'loss'

should be revised upward to the loss that the defendant intended

to inflict, if that amount is higher than actual loss."      Id.

      We noted that this conclusion was "essentially consistent"

with the fraud guideline's cross-reference to the theft guideline

with respect to loss valuation. 951 F.2d at 529.    We reasoned

that "[i]n both theft and fraud cases, the guideline 'loss' turns

out to be the higher of the actual loss and the intended loss."

Id.

4
The current version of Application Note 7 does not mention
"probable" loss.    It reads as follows: "Consistent with the
provisions of § 2X1.1 (Attempt, Solicitation or Conspiracy), if
an intended loss that the defendant was attempting to inflict can
be determined, this figure will be used if it is greater than the
actual loss."

                                 10
     We    acknowledged,       however,       that   "our    reconciliation     of

U.S.S.G.   §§    2B1.1   and     2F1.1    might      fail"   in   the   case    of

embezzlement.    951 F.2d 530 n.13.


     Conceivably, an embezzler might secret away $10,000 in
     office funds to invest in a reputable stock, truly
     intending and hoping to return the amount taken (plus
     interest) after selling the stock.     Under a literal
     reading of U.S.S.G. § 2B1.1, "loss" is the "amount
     taken," $10,000 in our example. In that case intended
     loss would be zero, and actual loss might also be zero.
     But if U.S.S.G. § 2F1.1 applied (it would not), under
     our interpretation "loss" would be zero, and no
     sentence enhancement would apply.
951 F.2d at 530 n.13.      To address this potential inconsistency,

we suggested that "embezzlement, unlike ordinary theft or fraud,

involves not only a taking but also an action akin to a breach of

fiduciary duty, which might justify always using the amount taken

as 'loss.'"     Id.

     This language formed the basis of our holding the following

year in United States v. Badaracco, 954 F.2d 928 (3d Cir. 1992).

In Badaracco, we revisited the issue of loss valuation under the

fraud guidelines and restricted the scope of Kopp.                      Badaracco

involved the president and CEO of a bank who had approved loans

to certain developers on the condition that they award electrical

subcontracts to companies in which he had an interest.                         The

district court, ruling prior to our decision in Kopp, computed
loss for purposes of § 2F1.1 by adding together the face values

of the fraudulently induced contracts.

     During the pendency of the appeal, Kopp was issued.                       We

ruled in Badaracco, however, that Kopp did not require us to


                                         11
compute    loss   on   the   basis   of   actual    loss   in   that   case.

Badaracco, 954 F.2d at 937.          Restricting the scope of the rule

articulated in Kopp, we stated that "the sentencing judge is

entitled, probably compelled, to evaluate the size of the loss

based on the particular offense." Id.        Then, relying on the dicta

in Kopp regarding embezzlement, we held that "[w]hen the officer

of a financial institution uses his or her position for personal

benefit, there is a breach of fiduciary duty comparable to that

implicated by embezzlement, which may justify using the 'gross

gain' alternative to estimate 'loss.'" Id. at 938.              We concluded

that gross gain was the appropriate measure of loss in Badaracco.

Id. at 938.

     Since defendant's fraud in this case involved a breach of

fiduciary duty, the government contends that Badaracco governs

and therefore that the appropriate measure of loss is defendant's

"gross gain."      Appellee's Br. at 22.            We disagree, for two

reasons.

     First, the government's interpretation of Badaracco sweeps

far too broadly.       As discussed above, we did not hold that gross

gain is the measure to apply in every fraud case involving a

breach of fiduciary duty; rather, we held that "a breach of

fiduciary duty comparable to that implicated by embezzlement . .

. may justify using the 'gross gain' alternative to estimate

'loss.'"    Badaracco, 954 F.2d at 938.            Defendant's mail fraud

scheme is not sufficiently analogous to embezzlement to justify

using gross gain as the measure of loss.           In embezzlement, breach

of fiduciary duty is an inherent element of the crime.             Kopp, 951
12
F.2d     at   530   n.13.    Similarly,         in   the    bank   fraud     provision

underlying Badaracco, as written and as applied in that case,

breach of fiduciary duty is implicitly an element.5                        Under both

crimes, the defendant has rightful possession of or control over

money,    which     he   fraudulently      diverts     to    his   own    purposes    by

breaching his fiduciary responsibility to the money's rightful

owner.

       In this case, however, defendant was charged with mail fraud

pursuant to 18 U.S.C. § 1341.             The gravamen of his offense is the

use of the mails to further a fraudulent purpose.                        Defendant did

not fraudulently convert money over which he had possession or

control; rather, he fraudulently induced people to enter into

contracts pursuant to which they gave him money in exchange for

services.       The mere      fact      that    defendant's     scheme     involved   a

breach of fiduciary duty does not bring it under the penumbra of

Badaracco.

       Second, even if we agreed with the government's analogy, we

would reject their argument that "gross gain" to the defendant is

the    appropriate       measure   of    loss    under      Badaracco     because    the

portion of the fraud guideline on which that holding was based

5
18 U.S.C. § 1006, excerpted in Badaracco, provides as follows:
     Whoever, being an officer . . . [of] any lending,
     mortgage, insurance, credit or savings and loan
     corporation or association authorized or acting under
     the laws of the United States . . . with intent to
     defraud any such institution . . . participates or
     shares in or receives directly or indirectly any money,
     profit, property, or benefits through any transaction,
     loan commission, contract, or any other act of any such
     corporation, institution, or association, shall be
     fined not more than $10,000 or imprisoned not more than
     five years, or both.


                                           13
has been amended.              In Badaracco, we held that the analogy to

embezzlement justified our "using the 'gross gain' alternative to

estimate 'loss,' expressly authorized in Application Note 8."

Badaracco, 954 F.2d at 938.             In 1991, however, Application Note 8

was amended, deleting "offender's gross gain" and substituting

"offender's gain."         See § 2F1.1, Note 8.             We noted this change in

Badaracco, but stated that "[b]ecause we do not remand on this

issue,    we     need    not    consider      the     effect    of    this       change   in

subsequent       sentencings."         Badaracco, 954 F.2d        at   938   n.11.

Defendant in this case was sentenced on January 31, 1995--nearly

four years after this amendment took effect.                        Although we do not

need to reach this issue in this case, it seems clear that the

guidelines no longer endorse "gross gain" to the defendant as an

alternative measure of loss.

     As a result, pursuant to the mandate of the guidelines and

the reasoning of our decision in Kopp, we conclude that actual

loss is the appropriate basis for loss measurement in this case.

                                              2.

     We    now    turn    to    the    task    of    determining      the       appropriate

measurement of actual loss under the facts of this case.                                  The

government contends, and the district court found, that every

dollar paid to defendant during his illegitimate practice was a

dollar    lost,    because      "the    true       market   value     of    the   services

provided by defendant Maurello was zero."                      Appellee's Br. at 19.

The government asserts that "[l]egal representation by a non-

lawyer is worth nothing in the marketplace; it is a commodity

that cannot be sold, as a matter of law."                     Id.


                                              14
       This    argument     ignores    reality.        A   client     who    obtains    a

satisfactory        contract,      settlement,      or     verdict     has    received

something      of    value,      irrespective    of    whether      the     lawyer    was

licensed      at    the   time.     The     services     rendered     do    not    become

worthless if the client later learns that the attorney was not

licensed to practice when the services were performed.                            If the

validity of the services could later be attacked on the ground

that they were performed by an attorney who had been disbarred,

then the government's argument might have merit; however, there

is no such allegation in this case.

       Furthermore,        the    government's        argument   contravenes          the

clearly expressed policy of the guidelines.                   Congress instructed

the Sentencing Commission to take the "nature and degree of the

harm    caused      by    the    offense"    into     account    in    drafting       the

guidelines.         28 U.S.C. § 994(c)(3).          Thus, the policy statement

at the opening of the guideline manual states that the guidelines

are designed to serve two sentencing purposes: "just deserts" and

"crime control." Guidelines Ch. 1, Part A, § 3.                     Under the theory

of just deserts, according to the policy statement, "punishment

should be scaled to the offender's culpability and the resulting

harms."       Id.

       More importantly for our purposes, section 1B1.3, entitled

"Relevant           Conduct,"       states       that        "specific            offense

characteristics" shall be determined on the basis of, inter alia,

"all harm that resulted from the acts and omissions . . . [of the

defendant], and all harm that was the object of such acts and

omissions."         §1B1.3(a)(3).     Section 2F1.1 clearly designates the


                                            15
amount of loss from fraud as a specific offense characteristic.

§ 2F1.1(b)(1); see also § 2B1.1(b)(1)(designating amount of loss

from theft as a specific offense characteristic).                       It follows

that the degree of harm caused by defendant's acts is relevant to

the determination of loss.                 See also Commentary to § 2B1.1,

Background      ¶    1    ("The   value   of    the   property   stolen     plays    an

important role in determining sentences . . . because it is an

indicator of both the harm to the victim and the gain to the

defendant."); id. at application note 2 ("Where the market value

is difficult to ascertain or inadequate to measure harm to the

victim, the court may measure loss in some other way, such as

reasonable replacement cost to the victim.")(emphasis added).

     The district court in this case rejected actual harm to the

victims as a means of measuring loss on the ground that such an

approach would put the court
     in the anomalous position of slapping the wrist of the
     competent malefactor and harshly sanctioning the
     incompetent one when both are equally culpable because
     the crime lies in the fact of their misrepresentation,
     not the nature and quality of the representation of
     their clients.


App. 59.     The court concluded that "assessing the quality of the

services offered by the unlicensed attorney . . . is not the

purpose of the calculation for determining amount of loss."                         Id.
at 609.

     For   the       reasons      just    stated,     we   believe   this   argument

misconstrues the theory of the guidelines and the nature and

purpose    of       the   loss    measurement.        The   quality   of    services

rendered is directly relevant to the degree of harm caused by


                                           16
defendant's actions.         Under the theory advanced by the district

court, an unlicensed attorney who represents 100 people, earning

$200,000 in fees and obtaining spectacular results for all of

them, would receive the same punishment as one who represents the

same number of clients incompetently and to their detriment but

receives the same amount in fees.                 A theory that yields such a

perverse result is "simple, but irrational."                     Kopp, 951 F.2d at

532.     We simply cannot agree with the district court's assertion

that two defendants so situated are "equally culpable."

       We wish to make clear that we are neither rewarding nor

condoning the unauthorized practice of law.                      The issue here is

not whether or not defendant will be punished for his conduct,

but rather whether his base offense level will be enhanced on

account of loss caused by his fraud.                    To the extent that the

unauthorized services provided by defendant have not harmed their

recipients, but to the contrary have benefitted them, we conclude

that defendant's base offense level should not be enhanced.                             A

person who hires a contractor to construct a building according

to certain specifications, for example, and receives a flawless

and    structurally    sound   building      as    a    result    of   the    bargain,

cannot be said to have suffered a loss simply because he later

learns    that   the   contractor      was   not    licensed      at    the    time    of

construction.      In those circumstances, the victim has sustained

no    loss   because    he   has   received       the   services       for    which    he

bargained, despite the fact that he has received them from a

person    who    was   not   legally    authorized       to   offer     them.         For




                                        17
defendant's conduct in practicing without a license he should be

and has been punished.

     The   Seventh   Circuit's   decision   in   United   States   v.

Schneider, 930 F.2d 555 (7th Cir. 1991), supports our conclusion.

In deciding the appropriate measure of loss from fraudulently

induced construction contracts that were terminated before the

intended victim paid any money, Judge Posner reasoned that
     it is necessary to distinguish between two types of
     fraud. One is where the offender--a true con artist .
     . . --does not intend to perform his undertaking, the
     contract or whatever; he means to pocket the entire
     contract price without rendering any service in return.
     In such a case the contract price is a reasonable
     estimate of what we are calling the expected loss, and
     we repeat that no more than a reasonable estimate is
     required.   The other type of fraud is committed in
     order to obtain a contract that the defendant might
     otherwise not obtain, but he means to perform the
     contract (and is able to do so) and to pocket, as the
     profit from the fraud, only the difference between the
     contract price and his costs.


Id. at 558.    Stating that the estimate of loss pursuant to §

2F1.1 must bear some relation to "economic reality," id. at 559,

the Seventh Circuit ruled that the fraud committed in Schneider

was of the latter type.    Because there was no reason to believe

that the defendants would not have performed the contracts "to

the perfect satisfaction of the contracting agency," the court

rejected gross gain to the defendants as the appropriate measure

of loss.   Id. at 558.   We endorsed this reasoning in Kopp, and we

do so again today.

                                 3.

     The government argues in the alternative that the loss from

defendant's fraud should be measured in terms of the total money


                                 18
paid     to   defendant          because       that     money      "was    diverted       from

defendant's legitimate competitors."                    We reject this argument for

the same reason we rejected the district court's measurement of

actual loss: it eliminates any meaningful correlation between

severity of punishment and degree of harm caused, and it measures

the loss to those who are not direct victims of the defendant's

conduct.      For every fraud in the sale of goods or services, there

is someone who could have sold the same goods or delivered the

same    services        as   promised      or    represented,        but    they    are    but

distant and remote victims of such fraudulent conduct.                             It is not

their    loss      which     should      provide      the    measure,     but   rather     the

direct victims of defendant's conduct.                       Every person who commits

the type of fraud for which defendant stands convicted can be

said to have diverted money from legitimate competitors.                               Thus,

under this theory, the measure of loss in this type of case would

always be equal to the total fees paid to defendant, regardless

of the actual harm to the victims.                     This would render the degree

of harm caused by a defendant's acts irrelevant to Guideline

sentencing--a           result    that    is    contrary      to    the    policy    of   the

Guidelines as discussed above.

                                         4.

        Having rejected the measure of fraud loss employed by the

district court, we must determine an appropriate substitute.                               For

purposes      of    §    2F1.1,    "the       loss    need   not    be    determined      with

precision.         The court need only make a reasonable estimate of the

loss, given the available information."                         Commentary to § 2F1.1,

App. Note 8.


                                                19
       We     take       as    our    starting       place    the    probation       office's

proposal that actual harm be measured by the total amount of fees

paid    by    dissatisfied           clients.        Because      this    method    seeks    to

identify those clients who were actually harmed by defendant's

actions, it is a good starting place for measuring loss.                              It does

not    provide       a    "reasonable       estimate"        standing     alone,    however,

because unsubstantiated complaints voiced by clients only after

they have learned of defendant's wrongdoing and their possible

right    to    restitution           are    unreliable       at   best,     and    inherently

suspect.       In order to render the probation office's estimate a

reasonable       one      for    purposes       of    §   2F1.1,     we     hold    that    the

government must demonstrate and the district court must find that

the    complaints         on    which      it   is   based    are    bona    fide    and    can

reasonably support a loss determination.                          We therefore remand to

the district court for the purpose of determining whether the

twenty-seven complaints underlying the probation office's loss

estimate bear a reasonable relationship to actual or intended

loss.       The district court is not required to determine whether

each complainant has a grievance that could support a malpractice

determination, but merely whether the complainant's claimed loss

has a reasonable basis in fact so that the court is convinced

that the complainant did not respond to the government's inquiry

merely in the hope of procuring a financial windfall.

       Our conclusion that the district court overvalued fraud loss

under the circumstances is by no means an indication that the

district court overestimated the seriousness of the underlying

conduct.       Section 2F1.1 provides that "[i]n cases in which the


                                                20
loss determined under subsection (b)(1) does not fully capture

the   harmfulness      and   seriousness         of   the   conduct,      an    upward

departure may be warranted."            § 2F1.1.      In this case, as in Kopp,

the district court is free to reconsider on remand "whether the

properly calculated 'loss' significantly over- or understates the

gravity of the crime, and therefore whether departure from the

normal sentencing range is appropriate."                 Kopp, 951 F.2d at 536.

      B. Abuse of a Position of Trust or Use of Special Skill

      The district court imposed a two-point upward adjustment

pursuant to § 3B1.3 for abuse of a position of trust or use of a

special skill.        Section 3B1.3 provides: "If the defendant abused

a position of public or private trust, or used a special skill,

in a manner that significantly facilitated the commission or

concealment of the offense, increase by 2 levels."                    § 3B1.3.       The

district court found that defendant had abused a position of

trust in connection with the mail fraud, and that he had used a

special skill in the commission of both the mail fraud and the

credit card fraud.           As either abuse of a position of trust or

use of a special skill standing alone is a sufficient basis for

an    upward    adjustment,       we    must    uphold    the    district      court's

determination if any one of these three grounds was proper.

                          1. Use of a Special Skill

      We begin by addressing the district court's finding that

defendant      used   a   special       skill    in   the   commission         of   both

offenses. The Commentary to § 3B1.3 describes the enhancement for

use   of   a   special    skill    in    the    commission      of   an   offense     as

follows:


                                          21
      "Special skill" refers to a skill not possessed by
      members of the general public and usually requiring
      substantial education, training or licensing. Examples
      would include pilots, lawyers, doctors, accountants,
      chemists, and demolition experts.


Application Note 2.        Like the enhancement for abuse of a position

of trust, this adjustment "applies to persons who abuse . . .

their special skills to facilitate significantly the commission

or concealment of a crime."          Background to § 3B1.3.

                                  a. Mail Fraud

                                       i.

      To impose an upward adjustment for use of a special skill

pursuant to § 3B1.3, a court must find two things: (1) that

defendant possesses a special skill; and (2) that he used it to

significantly facilitate the commission or concealment of his

offense.    United States v. Hickman, 991 F.2d 1110, 1112 (3d Cir.
1993).     In this case, the district court neither made specific

findings    of   fact     nor   articulated   reasons   in    support      of   its

conclusion that defendant used a special skill in perpetrating

the mail fraud scheme.            As a result, we must determine whether

the   record     as   a   whole    "demonstrates"   the      manner   in    which

defendant used his special skill to facilitate the commission or

concealment of the offense.          United States v. Rice, 52 F.3d 843,
850 (10th Cir. 1985); United States v. Gandy, 36 F.3d 912, 916

(10th Cir. 1994). If the record as a whole supports the district

court's enhancement of defendant's sentence for use of a special

skill in the commission of the mail fraud offense, then we need




                                       22
not   remand    for      specific    factual       findings     in      support    of   the

enhancement.       Id.

      We   begin     with   the     first   prong       of    the   §    3B1.3    inquiry:

whether defendant possesses a special skill within the meaning of

the guideline.        The court appears to have found that defendant's

"special skill is [not] the practice of law per se, but rather is

the knowledge that one obtains through a legal education and

prior practice."          App. 580; see also Govt's Br. at 44 ("[T]he

special skill adjustment rested on the whole panoply of practical

skills associated with a legal career.").                     We note at the outset

that defendant's legal training clearly constitutes a special

skill, as lawyering is specifically listed as an example of a

special skill in the text of the Guideline.                     Moreover, under the

circumstances, we believe that including defendant's experiences

and   general   knowledge      acquired          over   the    course     of     his   legal

career within the contours of his special skill is warranted.

See United States v. Culver, 929 F.2d 389 (8th Cir. 1991)(finding

use   of   special    skill    where    pilot       convicted       of    conspiracy     to

transport stolen aircraft had used his skills to plan for fuel

and devise flight plans, despite arrest before take-off); United

States v. White, 972 F.2d 590, 600-01, cert. denied, 113 S. Ct.
1651 (1993), cert. denied sub nom Wilson v. United States, id.

(finding use of special skill where defense attorney specializing

in drug cases used knowledge acquired as a prosecutor and defense

lawyer to avoid surveillance during drug conspiracy activities).




                                            23
       The district court's decision with respect to the second

part of the inquiry--whether defendant used his special skill to

significantly facilitate the mail fraud--is a question of fact

that    we   review    for   clear     error.       The    factual   basis    of    the

district court's finding is not clear from the record.                              The

government's argument, which presumably the court adopted, is

that defendant "used his special legal skills" in "ascertaining

the names of inactive lawyers or obtaining their credit histories

for the purpose of assuming their identities."                   Govt. Br. at 38.

According to the government's Sentencing Memorandum, which was

part of the record at the time of sentencing, the defendant's
     education and experiences as a licensed attorney
     enabled him to successfully portray himself to his
     clients, adversaries, and the courts as a knowledgeable
     attorney. By using these skills, he was able to conceal
     the truth about his identity and his unlicensed status
     and enabled him [sic] to dupe more people into hiring
     him under the false impression that he was licensed to
     practice   law.  In   short,  he   used  his   previous
     experience, education, and training to perpetuate the
     fraud and to conceal it.


App. 548.

       We note that this case presents a rather unique situation

insofar as the very use of the special skill (legal competence)

mitigated     the     severity    of   the       offense   by   avoiding     harm    to

victims. Nevertheless, the fact remains that defendant was an

experienced lawyer with experience in setting up a law practice

and soliciting clients, that these skills are not possessed by

the general public, and that he used these skills to facilitate

his    fraudulent     scheme     and   to   avoid    detection.      The     district




                                            24
court's decision to adjust defendant's sentence upwardly for use

of a special skill was not clearly erroneous.

                                         ii.

      Defendant argues that enhancing his sentence for use of a

special skill pursuant to § 3B1.3 while also imposing an upward

adjustment     under     §    2F1.1(b)(3)(B)           constitutes       impermissible

double counting.        Guideline § 2F1.1(b)(3)(B) provides for a two-

level     increase     in     offense    level         if    the   offense     involved

"violation of any judicial or administrative order."                         Id.   Since

defendant's unlicensed practice was a direct violation of the New

Jersey Supreme Court order of disbarment, the district court

enhanced his sentence pursuant to § 2F1.1(b)(3)(B).                           Defendant

apparently does not challenge this enhancement, but rather uses

it as the basis for his challenge to the § 3B1.3 adjustment for

use of a special skill in connection with his mail fraud scheme.

The theory behind his argument is that both enhancements punish

the same behavior: the practice of law.

        In United States v. Wong, 3 F.3d 667 (3d Cir. 1993), we

addressed the issue of double counting under the guidelines.

Defendant in that case challenged the simultaneous imposition of

upward     adjustments        for   more        than    minimal     planning       under

§2B1.1(b)(5)    and     for    acting    as     an     organizer    or   leader    of   a

criminal enterprise under § 3B1.1(c).                   We reasoned that "because

the     Guidelines     are    explicit      when       two    Sentencing      Guideline

sections may not be applied at the same time, the principle of

statutory construction, 'expressio unius est exclusio alterius,'

applies." Id. at 670-71.            We concluded that "an adjustment that


                                           25
clearly applies to the conduct of an offense must be imposed

unless the Guidelines exclude its applicability."                                Id. at 671.

       That reasoning applies with equal force here.                                Nothing in

the Guidelines indicates that § 3B1.3 and § 2F1.1(b)(3)(B) may

not be applied in tandem.                 We therefore reject defendant's double

counting argument.

       We   note    that   even           in    the       absence     of    governing       legal

precedent, we would reject defendant's argument on purely logical

grounds. Contrary to his assertions, the enhancements under §

2F1.1(b)(3)(B) and § 3B1.3 do not "dr[a]w from the same well."

United States v. Kopshever, 6 F.3d 1218, 1224 (7th Cir. 1993).

On the contrary, neither one punishes the practice of law per se.

The former punishes defendant's flagrant violation of a judicial

order; the latter, his use of the panoply of skills associated

with   legal    practice        to    facilitate            passing    himself       off    as   a

licensed     attorney.     "[E]ven             if    there    is    some    overlap     in    the

factual basis for two or more sentencing adjustments, so long as

there is sufficient factual basis for each they may both be

applied."      United States v. Haines, 32 F.3d 290, 293-93 (7th Cir.

1994).      Despite the slight overlap between these two provisions

as applied in this case, they target different behavior.                                     As a

result, even if the law forbade double counting in the absence of

explicit     instructions            in    the           guidelines,       the     simultaneous

application        of   these        two       enhancement         provisions       would     not

constitute double counting.

                                                iii.




                                                    26
     Because we have concluded that the district court properly

imposed a two-point upward adjustment for use of a special skill

in the commission of the mail fraud offense, we need not and do

not reach the issues of whether defendant used a special skill in

the commission of the credit card fraud or abused a position of

trust within the meaning of the guidelines.

                              C. Restitution

     Under   the   Victim     and   Witness   Protection     Act,   which    is

incorporated into the Guidelines by § 5E1.1, a district court

sentencing a defendant convicted of an offense under Title 18

"may order . . . that the defendant make restitution to any

victim of such offense."       18 U.S.C. § 3663(a)(1).       In determining

whether to order restitution and setting the amount, the court
     shall consider the amount of the loss sustained by any
     victim as a result of the offense, the financial
     resources of the defendant, the financial needs and
     earning ability of the defendant and the defendant's
     dependents, and such other factors as the court deems
     appropriate.


18 U.S.C. § 3664(a).        In this circuit, the sentencing court must
make specific factual findings as to the amount of loss sustained

by   the   victims,   the    defendant's      ability   to   pay,   and     the

relationship between the amount of restitution ordered and the

loss caused by defendant's offense.             United States v. Graham,
1995 WL 744974, *3 (3d Cir. 1995); United States v. Logar, 975
F.2d 958, 961 (3d Cir. 1992).

     In this case, the district court ordered defendant to pay

$25,000 in restitution on the mail fraud counts and $25,000 on

the credit card fraud count.           Counsel for both sides briefly


                                     27
addressed the issue of defendant's resources and his ability to

pay.     Defense counsel argued that defendant has "no resources"

and owes $170,000 in state and federal taxes, App. 646-48, and

expressed doubt that "restitution is actually feasible in this

case."       App. 648.    The prosecutor then argued, without going into

greater      detail,     that       "the   sum   total     that     we    know      about    the

defendant's       assets       are    set    forth    in      paragraph           134   of   the

presentence report."                App. 649. Although she did not address

restitution       on     the        mail    fraud    counts,        she       concluded       by

acknowledging: "Obviously I don't believe there is going to be

enough to repay all the credit card companies that suffered an

injury . . . ."        App. 649.

       The     only    factual        information        in   the      record       regarding

defendant's financial resources and ability to pay is found in

the    PSR.      The     PSR    lists       defendant's       assets         as    follows:    a

condominium       valued       at    $110,000;       $18,000      in     a    money     market

account; a few hundred dollars in a checking account; $70 in a

savings account; and automobiles valued at $2500.                                  PSR ¶ 134.

The PSR reports that defendant and his wife owe $12,800 on their

credit cards (not including the fraudulent credit card activity).

Id. at ¶ 135. Defendant's wife's income of $1741 per month is the

only income to the household and is insufficient to cover their

monthly expenses of $1992.                 Id. at 136.        The PSR concludes that

defendant "is capable of maintaining steady employment . . .

[and] paying partial restitution."                  Id. at ¶ 137.




                                              28
      None of these factual allegations is undisputed.           Defendant

challenged virtually all of them in his sentencing memorandum.

Contrary to the PSR's assessment, defendant maintains that he
     has no assets.   His wife's assets are separately and
     individually held.    All purchases were made by Ms.
     Rzeczyeki   and  were   accumulated   through  her  own
     earnings. All assets listed except the I.R.A. are the
     defendant's wife's, not his.        Reference to these
     separate assets should be excised. The I.R.A. was the
     property of the defendant, but was liquidated following
     the defendant's arrest and used to pay living expenses
     for the past ten (10) months. Thus, the defendant has
     no assets.


App. 54.   In addition, defendant challenges the PSR's assessment

of his future earning potential and ability to pay:
     Mr. Maurello has no assets. Upon release from custody,
     financial resources will remain limited.       This is
     especially true since his tax returns have been filed
     pursuant to the plea agreement, and [he] is obligated
     to pay the resulting liabilities. He owes money to the
     Internal Revenue Service which includes tax liability,
     interest and penalties which, all totalled, are more
     than $170,000.


Id.
      "Where a defendant alleges any factual inaccuracy in the

presentence report, the Court must make: (1) a finding as to the

allegation,   or   (2)   a   determination   that   no   such   finding   is

necessary because the matter controverted will not be taken into

account in sentencing."       United States v. Cherry, 10 F.3d 1003,

1013 (3d Cir. 1993).         Here, in response to this cursory and

conflicting testimony, the court stated as follows:
          Well, the defendant's varied and extensive crimes
     set forth in the presentence report have left a
     financial mess and a substantial amount of loss to a
     diverse variety of victims and limited resources to
     repay.



                                    29
          I don't want to deprecate the loss of the
     defendant's in any way.    On the other hand, I don't
     want to set an amount of restitution which is unlikely
     to ever be repaid.        This is a very difficult
     undertaking.
          We know who is to get the money.    What we don't
     know is how much to order that they be given.       The
     amount of loss is substantial, as we know.          The
     defendant is never going to pay back a good portion of
     it.
          Without derogating in any way any efforts that the
     victims may take on their own to collect, I will limit
     restitution to $50,000 . . . on each count in lieu of
     any fine.


App. 650.

     It is apparent from this excerpt that the district court

failed to make the findings of fact required by our decisions in

Cherry and Logar.         First, the court made no finding regarding

defendant's   ability      to   pay.      While   the    Victim   and    Witness

Protection Act provides that "[t]he burden of demonstrating the

financial resources of the defendant and the financial needs of

the defendant's dependents shall be on the defendant," 18 U.S.C.

§3664(d),   the   court    cannot      impose   restitution   without     making

specific findings of fact in this regard.               Defendant asserts (1)

that he owes $170,000 in back taxes, (2) that those taxes are

subject to collection by levy upon his wages, (3) that he has

never earned more than $25,000 per year in any job, and (4) that

the most he will take home following deduction of back taxes by

the IRS is $161.54 per week.           Appellant's Br. at 37-38.        If these

assertions are correct, then defendant will not even earn $50,000

over the course of three years, much less be able to pay that

amount in restitution.          The court's only mention of defendant's

ability to pay was the pro forma statement that "I don't mean to


                                        30
deprecate    the    defendant's       crimes        by    setting         the    amount        of

$50,000, but merely to try to, as the Guidelines tell us, try to

equate the restitution obligation with the defendant's ability to

pay as he may be able to obtain monies in the future."                            App. 651.

     Moreover,      the   district        court     failed      to    make       an    express

factual     finding     in    the    restitution           context        regarding          the

relationship       between     the        claimed        losses      to     victims          and

defendant's    offense       conduct.        It     may    be     the     case        that   the

district court relied on its earlier finding in the fraud loss

context that all clients were victims and all fees paid were

losses.   Because these losses would not necessarily be subject to

restitution, however, the district court erred in not making a

specific finding for purposes of restitution.                        More importantly,

even if the court had made a specific finding that all fees paid

to defendant were losses related to his offense, that finding

would be clearly erroneous in light of our holding in Part VA of

this opinion.       As discussed above, insofar as defendant's clients

were satisfied with his services, the fees that they paid in

exchange for those services cannot be considered losses.

     While    the     district      court's      award     of     restitution           on   the

credit card fraud count is somewhat less problematic, insofar as

the victims of that fraud and the amount that each is owed is

clearly   established,       the     district       court's       failure        to     make    a

specific finding as to defendant's ability to pay requires remand

on this issue as well.

     We   therefore       remand     to    the    district        court         for    factual

findings in support of the restitution order.                        This is especially


                                           31
appropriate in light of our ruling today that the appropriate

measure      of    loss     was      not    the   total    of   all   fees   paid   to    the

illegitimate practice ($428,902), but rather the fees paid by

those clients who were justifiably dissatisfied (approximately

$62,000 if existing complaints are verified).                            Thus, one of the

key factors that the district court should have considered in

setting the amount of restitution was inflated to nearly seven

times its correct value.

      Furthermore, we do not require that the district court make

a separate finding as to the amount of restitution due to each

victim.       The court may establish a formula and authorize the

Probation         Office,      not    the    U.S.      Attorney,    to   apply    it.    The

parties might also stipulate to the identity and amounts to be

paid subject to court approval.                     However, we specifically express

our   view    that       the    Probation         Department      rather   than   the    U.S.

Attorney is the proper agency to carry out such functions.

                                       VI. Conclusion

      For the foregoing reasons, we will (1) reverse the district

court's fraud loss valuation and remand to the district court for

factfinding and resentencing consistent with this opinion; (2)

affirm the district court's imposition of a two-point upward

adjustment for use of a special skill in connection with the mail

fraud; and (3) vacate the district court's order of restitution

and   remand        to    the        district      court    for    appropriate      factual

findings.




                                                  32
WELLFORD, Circuit Judge, concurring.
     I concur in the majority opinion but write separately to

emphasize     several      aspects    of    the      case.    The    amount      paid   by

Maurello's fraud victims who indicated dissatisfaction with his

services represents to this judge a good initial measure of the

degree   of       "loss"   involved    by    reason      of   this       deceitful      and

unconscionable conduct by a disbarred lawyer.                        The "value" of

legal services is hard to gauge by laymen clients just as the

"measure of harm" to these "clients" is difficult to assay.                             It

is   also     a    serious    challenge         to    ascertain     to    what    extent

Maurello's services may have benefitted the victims or "clients"



                                           33
who did not complain. A qualified and licensed attorney may have

done a better job for less money, or it may be that Maurello's

services were actually inadequate, unknown to his "client."               Upon

the remand, I would emphasize that the district court must only

determine whether the dissatisfied "clients" or victims have "a

reasonable basis in fact" for their professed feeling of having

been shortchanged by Maurello.

     I am disposed to concur, not altogether enthusiastically,

with my brothers in their interpretation of United States v.

Kopp,   951 F.2d 521   (3d   Cir.    1991),   and   United   States     v.

Badaracco, 954 F.2d 928 (3d Cir. 1992), in assessing fraud loss

under the guidelines. I find it difficult, however, to find a

good analogy between the services of an unlicensed contractor in

building a structure, and the services of a disbarred lawyer in

handling a domestic relations case.          Thus, I do not find United

States v. Schneider, 930 F.2d 555 (7th Cir. 1991), particularly

relevant.

     I would also emphasize that the district court is "free to

reconsider    on     remand"     whether    an    upward    departure       is

"appropriate" in light of all the circumstances.




                                    34